07/01/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0382


                                       DA 20-0382
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

        v.                                                      ORDER

 QUINCY SMITH,

               Defendant and Appellant.
                                 _________________

       Upon consideration of Appellant’s motion for extension of time to file his reply
brief, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until August 9, 2021, within which
to file his reply brief.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 July 1 2021